UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1767



LILYANA LIM,

                                                         Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-058-964)


Submitted:   December 6, 2004             Decided:   January 4, 2005


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony M. Briggs, Jr., Springfield, Virginia, for Petitioner.
Peter D. Keisler, Assistant Attorney General, Douglas E. Ginsburg,
Senior Litigation Counsel, Jonathan F. Potter, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lilyana Lim, a native and citizen of Indonesia and a

Chinese-Christian, petitions for review of an order of the Board of

Immigration     Appeals   (“Board”)     affirming,    without    opinion,   the

immigration judge’s decision denying asylum, withholding of removal

and withholding under the Convention Against Torture.                We deny the

petition for review.

           In    her   petition    for     review,    Lim     challenges    the

immigration judge’s determination that she failed to establish her

eligibility for asylum. To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he    presented   was   so    compelling    that     no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                     We have

reviewed the evidence of record and conclude that Lim fails to show

the evidence compels a contrary result.              Accordingly, we cannot

grant the relief she seeks.

           Additionally, we uphold the immigration judge’s denial of

Lim’s request for withholding of removal.            “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).          Because Lim fails to show she is


                                   - 2 -
eligible for asylum, she cannot meet the higher standard for

withholding of removal.*

          Accordingly,     we   deny   the   petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




     *
      Lim does not challenge       the    denial   of   relief   under   the
Convention Against Torture.

                                  - 3 -